DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE COMPRISING QUANTUM DOT EMISSION LAYER.

Claim Objections
Claims 1-23 are objected to because of the following informalities: 
Regarding Claim 1, “comprising” in line 1 and “comprises” in lines 4, 9, and 21 should be changed to --comprising:-- and --comprises:--, respectively.  Dependent claims, which depend from claim 1, are objected by virtue of their dependencies.
Regarding Claim 11, “comprises” in lines 2 and 6 should be changed to --comprises:--.  
Regarding Claim 12, “comprises” in line 2 should be changed to --comprises:--.  
Regarding Claim 22, “comprises” in line 2 should be changed to --comprises:--.  
Regarding Claim 23, “the BT2020 standard” should be clearly defined in the claim.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-23 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device in claim 1, particularly in combination with a layer comprising blue light emitting quantum dots disposed between the electrodes, at least one of the first incident light, the second incident light, or the third light has a maximum emission peak wavelength in a range of less than or equal to about 458 nanometers, at least one of the first incident light, the second incident light, or the third light has a full width at half maximum of a maximum emission peak of less than or equal to about 30 nanometers.
For example, Jeon et al. (US 2017/0242292 A1) substantially teaches the display device recited in claim 1, including, but not limited to, quantum color filters 1640 and 1650 for red and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829